August 14, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                   PATRICK MONROE BROWN, Appellant

NO. 14-13-00057-CR
NO. 14-13-00058-CR
NO. 14-13-00059-CR
NO. 14-13-00060-CR                          V.

                       THE STATE OF TEXAS, Appellee


                     ________________________________

      This cause was heard on the transcript of the record of the court below. The
record reveals error in the judgment. The Court orders the portion of the judgment
imposing consecutive sentences REVERSED AND REMANDED; in all other
respects the judgment is AFFIRMED.
      We further order appellant pay all costs expended in the appeal.
      We further order this decision certified below for observance.